Citation Nr: 1033079	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-23 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office Center (RO) in Muskogee, 
Oklahoma.  


FINDING OF FACT

The evidence of record with respect to the relationship between 
the Veteran's tinnitus and his military service is in equipoise.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2009).  This is so because the 
Board is taking action favorable to the Veteran by granting the 
issue at hand.  As such, this decision poses no risk of prejudice 
to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Preliminarily, the Veteran's service medical records were not 
available.  The fact that the Veteran's complete service medical 
records are not available is not fatal to his claim.  Smith v. 
Derwinski, 2 Vet. App. 147 (1992); see also Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992) (finding that as the Veteran's service 
treatment records are not available, the VA has a heightened duty 
to assist the Veteran in the development of the claim).  Where a 
veteran's service treatment records are not available through no 
fault of his or her own, VA has a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
However, case law does not establish a heightened "benefit of 
the doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt rule, to assist the 
veteran in developing a claim, and to explain its decision when 
the veteran's treatment records have been lost.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not lower 
the legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be favorable to 
the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Historically, the Veteran served on active duty from July 1966 to 
July 1970.  According to his VA Form DD 214, the Veteran's 
inservice military occupation was Air Frame Repairman.  In 
September 2007, the Veteran submitted a claim of entitlement to 
service connection for tinnitus, asserting that his current 
tinnitus was the result of inservice noise exposure.  
Specifically, the Veteran asserted that, due to the duties of his 
military occupation, he was routinely subjected to loud noises 
associated with jet engines, rivet guns, and compressors.  After 
this claim was denied in February 2008, he perfected an appeal.  
This claim has been certified to the Board for appellate review.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including tinnitus, will 
be rebuttably presumed if they are manifest to a compensable 
degree within the year following active service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  
Service connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  For the 
showing of a chronic disease or injury inservice there is 
required a combination of manifestations sufficient to identify 
the disease or disorder and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
When the fact of chronicity inservice is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.

In May 2007, the Veteran underwent a VA audiological examination 
primarily concerned with determining the presence, etiology, and 
severity of bilateral hearing loss.  As part of that examination, 
the Veteran was asked if he experienced "ringing" in his ears, 
which he denied.  

In May 2007, the Veteran underwent a private audiological 
examination.  During the examination, the Veteran stated that he 
was exposed to loud noises associated with military flight lines.  
The diagnosis appeared to be tinnitus.

In February 2008, the Veteran underwent a VA audiological 
examination to ascertain the presence of tinnitus and, if 
present, the severity and etiology thereof.  The Veteran stated 
that his post-service career consisted of working for 37 years as 
a welder without the consistent benefit of hearing protection.  
He also reported that he hunted on occasion for approximately 5 
years after his active service without using hearing protection.  
At the time of the examination, he reported experiencing a 
constant, high frequency sound, bilaterally, since 1968.  The 
Veteran also asserted that he previously denied the presence of 
tinnitus in so much as he understood tinnitus to be a "ringing" 
sound, which was not how he described the sound he was 
experiencing.  Ultimately, the examiner stated that the diagnosis 
of tinnitus was subjective and then rendered an etiological 
opinion that was negative to the Veteran's claim.

In April 2010, the Veteran testified at a Board hearing that he 
was exposed to noise associated with B-52s, KC-135s, flight 
lines, rivet guns, and air drills, without the benefits of 
hearing protection, during his active duty service.  After 
recounting his pre- and post-service occupational and 
recreational noise exposure, the Veteran reiterated that he did 
not consider the sound he was experiencing to be a "ringing," 
but that it was more of a "whine," which is why he previously 
denied tinnitus. 

During the pendency of this appeal, the Veteran asserted that he 
experienced tinnitus during his active duty service as the result 
exposure to noises associated with jet engines and general 
military aircraft maintenance.  The Veteran further asserted that 
his symptoms, which consisted of a bilateral "whine," persisted 
until the present.  Such lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Further, when a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Tinnitus is readily identifiable by its features and, thus, is 
capable of lay observation by the Veteran.  Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  Moreover, the Veteran's 
testimony is sufficient to support a finding that he has 
continuously experienced symptoms of tinnitus since his active 
duty service and that he continues to experience such symptoms.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Buchanan v. 
Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).  Even though the 
Veteran denied experiencing tinnitus during the May 2007 VA 
examination, the Board accepts as competent and credible his 
assertion that such denial was based on a misunderstanding of 
what he thought constituted tinnitus.  Despite the VA examiner's 
negative etiology opinion, there is a reasonable basis to find 
that the Veteran's current tinnitus has been present since his 
active duty service.  38 C.F.R. § 3.303 (b).  Accordingly, the 
Board finds that the evidence is at least in equipoise and, 
therefore, applying the benefit-of-the-doubt doctrine, service 
connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990); O'Hare, 1 Vet. App. at 367.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


